Citation Nr: 0122210	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  94-41 443A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel



INTRODUCTION

The veteran served on active duty from January 1968 to May 
1972.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of August 
1993, from the Jackson, Mississippi Regional Office (RO) of 
the Department of Veterans Affairs (VA), which denied the 
veteran's claim seeking entitlement to service connection for 
post-traumatic stress disorder (PTSD).  In April 1998, the 
Board remanded the case to the RO for further development.  

In the Introduction of the April 1998 Board remand, the Board 
referred to an August 2, 1993 rating decision in which the RO 
deferred adjudicatory action on the veteran's claims for 
service connection for residuals of Agent Orange exposure, to 
include an eye disorder, skin disorder, joint pain, fatigue 
syndrome, numbness and tingling of the hands and legs, loss 
of sex drive, and a penile rash.  The Board also noted that 
the veteran had raised an additional claim in September 1996, 
alleging service connection for soft tissue sarcoma, 
secondary to Agent Orange exposure.  It does not appear from 
the evidence before the Board that the RO has addressed any 
of these issues.  These matters again are referred to the RO 
for the appropriate action.


FINDINGS OF FACT

1.  The more probative evidence does not show that the 
veteran presently has a medical diagnosis of PTSD in 
accordance with DSM-IV criteria.

2.  The more probative evidence does not show that the 
veteran has PTSD as a result of his military service.

3.  The evidence does not verify that the veteran was 
involved in combat during service and his alleged stressors 
have not been verified.

CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 
1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (1996 and 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has also revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45,620-45,632 (August 
29, 2001).  Where laws or regulations change after a claim 
has been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.
In this case, on remand, the RO has had an opportunity to 
consider the new legislation with regard to the veteran's 
claim.  In a March 2001 letter and a Supplemental Statement 
of the Case mailed to the veteran in June 2001, he was 
informed of the VCAA and its application to his case.  In 
addition, the RO has made reasonable efforts to obtain 
relevant records adequately identified by the veteran and 
evidence of record.  Although requested, it does not appear 
that all of the veteran's service medical records have been 
obtained and associated with his claims file.  However, the 
pertinent records identified by the veteran consisting of 
records of a hospitalization in May 1972 in a psychiatric 
clinic have been obtained and considered in reviewing his 
claim.  The Board finds that no further assistance in 
developing the facts pertinent to the claim is required.

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection for PTSD.  The discussions 
in the August 1993 rating decision, statement of the case and 
supplemental statements of the case have informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefit sought.  The Board therefore finds 
that the notice requirements of the new law and regulation 
have been met.  

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

I.  Factual Background

The available service medical records do not provide a 
diagnosis of PTSD.  The veteran was hospitalized at a 
psychiatry clinic in May 1972 for seven days due to an 
attempted suicide by hanging.  The veteran was quite 
depressed and apparently had had marital problems.  He 
reported that he had been physically and verbally abusive to 
his wife who had gone to live with her parents.  The 
veteran's sister had informed him that his wife had been 
admitted to a mental institution because of his mistreatment 
and that she never wanted to see him again.  The veteran 
stated that he felt responsible and wanted out of the army.  
The veteran also reported that he came to the hospital 
because he wanted to stop abusing his wife.  During his 
hospitalization, the veteran was variously diagnosed with 
depression, acute situational with depression and unstable 
personality, and passive dependent personality, severe.  The 
hospital records demonstrate that during the hospitalization, 
the veteran did not complain about flashbacks or nightmares, 
or other symptoms, related to his experiences in Vietnam or 
other experiences in the military.  Accordingly, the 
available service medical records are negative for complaints 
of, treatment for, or a diagnosis of PTSD.

Service personnel records show that the veteran had been a 
wheel vehicle repairman, stock account clerk, senior security 
guard from February to June 1969, and then a drill sergeant 
after he returned from Vietnam.  Although the records 
indicate that he was involved in several Counter Offensive 
phases, he was not issued any awards or decorations that 
demonstrate involvement in combat.  His decorations included 
the National Defense Service Medal, the Vietnam Service 
Medal, the Republic of Vietnam Campaign Medal, two Overseas 
Bars, and the Good Conduct Medal.  None of these decorations 
is evidence of combat.

At a VA psychiatric examination in November 1992, the veteran 
reported that he had been in combat but had not been wounded 
or captured.  He stated that he initially had been treated 
for emotional problems in 1972 after he attempted suicide.  
He indicated that he had been having dreams and nightmares at 
that time but apparently did not elaborate on the subject of 
the nightmares.  He was discharged from the military after 
being hospitalized on the psychiatry ward for a few days in 
1972.  

The veteran reported that he had required no further 
psychiatric admissions.  He also indicated that it had only 
been in the past several months that he began to receive 
treatment at the Jackson VA Trauma Recovery Program once or 
twice a month.  The veteran reported a history of flashbacks 
once or twice a month, problems sleeping, and feeling 
depressed a lot.  He denied a history of suicide attempts 
except for the one episode in service.  He denied recent 
suicidal or homicidal thoughts.  He denied a history of drug 
abuse and admitted to prior alcohol abuse, but reported that 
he last drank alcohol two years prior to the examination.  

The evidence shows that his first wife died of injuries 
sustained in a motor vehicle accident in October 1972.  He 
had been married to his second wife for 20 years at the time 
of the examination, and they had two children.  He lived with 
his family.  He had last been employed in 1973 at which time 
he had been a hardware salesman for three months.

At the November 1992 VA examination, the veteran reported 
that he thought of Vietnam several times a week, he avoided 
movies dealing with Vietnam, he avoided Orientals, noise from 
helicopters made him nervous, and he did not like people 
behind him.  He had no difficulty being around guns and 
sudden, loud noises caused no particular problems for him.  
He reported that he had been in Vietnam from May 1968 to June 
1969 in security.  According to the veteran, he had been in 
no fire fights, but had often received sniper and mortar 
fire.  He discussed two incidents, although he could not 
remember the date of either.  He had been on a bridge at 
Dragon Lake when it was mortared and many people were hurt; 
he could not remember the names of any of the casualties.  
Another incident he related was when he was near a power ship 
in Cam Rahn Bay and a sniper shot at him, hitting his steel 
hat; he was unharmed.  He stated that he located the gunman 
up a mountainside about 600 feet and shot at him with a 
rifle.  

On mental status examination, the veteran was well-developed, 
well-nourished, appropriately dressed, and adequately 
groomed.  He exhibited no unusual motor activity.  There was 
no flight of ideas, looseness of associations, or speech 
impairment.  His mood was euthymic and his affect was 
appropriate.  He denied hallucinations and expressed no 
identifiable delusions.  He was oriented to person, place, 
situation and time.  His remote, recent and immediate recall 
were good.  He appeared to be of average intelligence.  His 
judgment was sufficient to avoid common dangers.  His insight 
was fair.  The examiner found that the veteran described some 
symptoms consistent with PTSD and felt that he should undergo 
psychological testing for PTSD.

As part of the November 1992 VA psychiatric examination, the 
veteran was administered the Minnesota Multiphasic 
Personality Inventory (MMPI), the Beck Depression Inventory 
(BDI), and the Spielberger State-Trait Anxiety Inventory 
(STAI).  The validity scales of the MMPI were outside the 
normal limits and the profile was invalid.  The BDI score 
indicated a severe level of depression.  The STAI revealed 
that he reported high levels of acute and chronic tension and 
anxiety.  It was noted that the veteran's MMPI profile did 
not support a diagnosis of PTSD when compared to normative 
data for combat veterans.  However, the veteran had endorsed 
several items on the MMPI that suggested the presence of 
suicidal ideation, peculiar experiences, paranoia, and 
auditory and olfactory hallucinations. 

The examiner at the VA psychiatric examination reviewed the 
findings of the psychological testing and noted on the report 
that such testing did not support a diagnosis of PTSD.  The 
diagnosis was major depression, recurrent, with psychotic 
features.

VA outpatient treatment records dated from 1992 to 1994 show 
diagnoses of PTSD, major depressive disease, and adjustment 
disorder with mixed emotional features.  A treatment record 
dated in June 1993 notes that the veteran reported suffering 
from depression and nightmares.  The nightmares involved 
seeing people running, flashes from mortars, and heavy 
gunfire.  The diagnosis included PTSD due to combat exposure.  

Another VA psychiatric examination report dated in October 
1996 notes that the veteran gave a history of an attempted 
suicide in service.  He reported that he had required no 
other inpatient psychiatric treatment.  However, since 1992, 
he had been followed by the Jackson VA Hospital Trauma 
Recovery Program.  He reported that his nerves were worse, he 
was more depressed and he experienced nightmares and 
flashbacks at least once a week.  He dreamed about his war 
experiences two or three nights a week.  He related that he 
had recurrent dreams regarding an incident in which another 
soldier raped a Vietnamese girl.  He ruminated about Vietnam 
several times a week.  He avoided movies that contained 
combat scenes and he avoided Oriental people.  He claimed 
that the sound of helicopters made him nervous.  He did not 
like having people behind him and he did not really 
socialize.  He denied a history of hallucinations.  He 
admitted to a history of alcohol abuse prior to 1990.  He was 
living with his family which included his second wife of 24 
years.  He had two children.  He reported that he had never 
been involved in firefights in Vietnam but had endured sniper 
and mortar fire.  

On mental status examination, he was well-developed, well-
nourished, appropriately dressed, and adequately groomed.  He 
exhibited no unusual motor activity.  His speech was 
unremarkable with no flight of ideas or looseness of 
associations.  His mood was mildly anxious as was his affect.  
He denied hallucinations, expressed no identifiable 
delusions, and denied homicidal or suicidal thoughts.  He was 
precisely oriented to person, place, situation and time.  His 
remote, recent and immediate recall were good.  He appeared 
to be of average intelligence.  His judgment to avoid common 
danger was adequate.  His abstracting ability was adequate.  
His insight was fair.  The examiner noted that the veteran's 
claims file was not available.  According to the examiner, 
the veteran gave a 24-year history of symptoms consistent 
with PTSD.  No psychological testing was conducted.  The 
diagnosis was PTSD.

The evidence of record shows that in September 1997 the RO 
contacted the United States Army & Joint Services 
Environmental Support Group (ESG).  The September 1997 
response included copies of Operational Reports - Lessons 
Learned (OR-LLs) submitted by the U.S. Army Support Command 
in Cam Rahn Bay (USASC-CRB).  The extracts document the 
reporting units' locations, missions, operations, and 
significant activities for the period from May 1, 1968, 
through October 31, 1968.  Also enclosed were OR-LL extracts 
submitted by the U.S. Army Depot, CRB, for the same time 
period.  This organization responded that it could not verify 
the veteran's alleged stressors.  

The veteran completed a PTSD Questionnaire in November 1997.  
He reported that in approximately June 1968, his unit was 
overrun by the enemy and most of the unit was killed; he was 
not injured.  He also reported that while stationed in Cam 
Ron Bay with a security unit, he was guarding with another 
soldier at the Dragon Lake Bridge and the other soldier raped 
a local girl in a bunker.  He claimed that he still hears her 
screams and pictures her everyday.  He claimed that he could 
not leave his post to help her.

A VA report of a field examination, dated in July 1998, 
contains a deposition of the veteran.  He reported that he 
had been hospitalized during service at a military hospital 
for a psychiatric disorder in 1972 because he had tried to 
commit suicide by hanging himself.  He claimed that he had 
been stressed out at that time and having nightmares about 
combat and other things that happened overseas.  He was also 
having sleeping problems at that time.  He claimed that he 
did not drink at all at that time.  He also denied 
hallucinations or flashbacks at that time.  He reported that 
he had been having family problems at that time.  Since 
service, he had had no other hospitalizations for any 
psychiatric disability.  He received outpatient treatment at 
a VA hospital in Jackson, Missouri.  The veteran reported an 
incident in service, the date of which he could not remember, 
when he and some other soldiers were dropped off at a place 
called Happy Valley and the next morning their compound was 
overrun by the enemy.  According to the veteran, he did not 
know any of the people at that compound so he could not 
provide any names.  The veteran indicated that this happened 
between March and April 1968.  At that time, he had been 
assigned to the MP Physical Security Company, 191st Ordinance 
Battalion.  After the attack, he helped clean up and helped 
put bodies in body bags.  The veteran claimed that this took 
approximately a day and a half.  He further related that in 
approximately July 1968, he was at Cam Rahn Bay walking in 
front of the power ships when he was shot at and something 
hit his helmet.  He shot back in the direction from which he 
was shot and the shooting stopped.  He assumed that he had 
killed the gunman but no body was found.  The veteran also 
related another incident when he was on guard duty.  Another 
soldier lured a local female to the bunker and apparently 
raped her.  The veteran claimed that he heard her screaming 
but could not leave his post to help her.  He reported that 
he did not actually see her raped.  He stated that he did not 
report the incident for fear of repercussions.  He did not 
think that the victim reported the rape either.

In August 2000, the U.S. Armed Services Center For Research 
of Unit Records (formerly known as ESG) responded to another 
inquiry from the RO and enclosed an Officer Debriefing Report 
submitted by the U.S. Army Support Command, Cam Rahn Bay for 
the period from December 3, 1968 to August 2, 1969.  The 
reports document enemy activity against Cam Rahn Bay during 
the reporting period.  It is noted that there were no other 
records available to research the veteran's alleged 
stressors. The Officer Debriefing Report notes that enemy 
activity had remained light to moderate in the Cam Rahn City 
area for this reporting period.  It was also noted that they 
had received three rocket-mortar attacks on the peninsula 
during February and March 1969 and in June they sustained an 
intermittent attack at the end stations and a sporadic "pot 
shot" type action against convoys.

The veteran underwent another VA psychiatric examination in 
October 2000 by a board of two psychiatrists.  The examiners 
noted that the veteran's claims file was reviewed as well as 
progress notes from the Jackson VA Medical Center for the 
period from May 8, 1997, through September 9, 2000.  The 
veteran reported a history of alcohol abuse in the 1970s and 
had stopped drinking entirely in 1991.  He reported that he 
served in Vietnam from May 1968 to May 1969.  On one 
occasion, his unit in Vietnam was overrun and there were many 
killed.  According to the veteran, he helped put dead 
soldiers into body bags.  He also related an incident when he 
was on guard duty and another soldier raped a Vietnamese 
civilian female.  He claimed that he could not leave his post 
and that he felt guilty about not helping her.  In 1972, he 
was assigned to Fort Leonard Wood, Missouri.  He reported 
that he had sleeping problems and "flashbacks" at that 
time.  The examiners noted that a review of the claims file 
showed that he also had marital problems at that time.  The 
veteran became depressed and attempted suicide by hanging.  
He was hospitalized and the discharge diagnoses was passive 
dependent personality, severe.  In the 1970s he began to feel 
chronically depressed.  He reported trouble sleeping and 
frequent ruminations about not having helped the alleged 
Vietnamese rape victim.  He had no history of obsessions, 
compulsions, panic attacks, or phobias.  He tended to avoid 
crowds and sometimes felt as if people in a crowd were 
watching him.  He owned nine and one-half acres of land and 
raised chickens for a company, but was anxious that he might 
lose the chicken farm.  He was generally isolative.  His only 
hospitalization had been at Ft. Leonard Wood Army Hospital in 
1972.  He had been receiving treatment at the VA Mental 
Health Service since approximately 1992.  He had been married 
twice; his first wife had died in a motor vehicle accident.  
He had two children, both of whom reportedly had problems 
with depression.

On mental status examination, the veteran was alert and well 
oriented.  He was neatly dressed.  He did not appear unduly 
anxious when discussing his Vietnam experiences.  He 
described his mood as sad and depressed.  His affect was 
appropriate.  He endorsed chronic suicidal ideation but 
denied any current plan or intent.  He denied homicidal 
ideation.  He described mild ideas of reference when in a 
crowd (as if other people were watching him) but there was no 
evidence of other illogical or delusional thought process.  
His insight was poor; his judgment was adequate.  His memory 
for recent and remote events seemed fair to good.  The 
diagnoses on Axis I were major depressive disorder 
(nonpsychotic), dysthymic disorder, and alcohol abuse in full 
sustained remission.  The examiners noted that the veteran 
gave a history of depressive symptoms dating back to the 
1970s and the depression had been chronic in nature.  The 
veteran met the DSM-IV criteria for both major depressive 
disorder and dysthymic disorder.  The examiners further noted 
that "[w]hile the veteran describes some symptoms 
(rumination) which are commonly associated with post 
traumatic stress disorder, he does not give a clear history 
of avoidance or increased arousal phenomena and does not 
currently meet criteria for this diagnosis."

II.  Analysis

In general, service connection may be established for disease 
or disability that was either incurred in, or aggravated by, 
active military, naval, or air service.  38 U.S.C.A. § 1110 
(West Supp. 2001); 38 C.F.R. § 3.303 (2000).  Service 
connection for PTSD, as amended in June 1999, but effective 
from March 1997, requires three elements:  (1) medical 
evidence diagnosing the condition in accordance with current 
DSM-IV criteria; (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war under the provisions 
of Sec. 3.1(y) of this part and the claimed stressor is 
related to that prisoner-of-war experience, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304 (f) (2000).  

Prior to March 1997, service connection for PTSD required (1) 
medical evidence establishing a clear diagnosis of the 
condition, (2) credible supporting evidence that the claimed 
inservice stressor actually occurred, and (3) a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304 (f) (1996).

As previously pointed out, the United States Court of Appeals 
for Veterans Claims (Court), formerly the United States Court 
of Veterans Appeals, has held that for the purpose of 
appeals, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant should be applied unless provided 
otherwise by statute.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991).  As the evidence shows that the veteran filed 
his claim for service connection for PTSD prior to the 
effective date of the current version of 38 C.F.R. 
§ 3.304 (f), the Board will review the veteran's claims 
pursuant to both the criteria in effect prior to March 1997, 
and the criteria in effect subsequent to that date, to 
determine which, if any, may be more favorable to the 
veteran.

The initial criteria for service connection for PTSD, under 
either the current or the former criteria, is medical 
evidence of a current diagnosis of PTSD.  In the instant 
case, there is conflicting medical evidence as to whether the 
veteran has PTSD.  After reviewing all the evidence of 
record, the Board finds that the more probative evidence does 
not show that the veteran currently has a diagnosis of PTSD.  

The most probative evidence is the psychometric testing 
conducted in conjunction with the November 1992 VA 
psychiatric examination.  These results did not support a 
diagnosis of PTSD.  The diagnosis was major depression, 
recurrent, with psychotic features.  Although the examiner at 
the October 1996 VA psychiatric examination rendered a 
diagnosis of PTSD, the veteran's claims file and other 
medical records were not available for review.  Accordingly, 
the diagnosis of PTSD was based on the history provided by 
the veteran.  No psychological testing was done and the 
psychometric testing in 1992 was not reviewed.  The Board 
also finds the October 2000 VA examination to be probative 
evidence that the veteran does not have PTSD.  This 
examination was conducted by a board of two psychiatrists.  
Although psychological testing was not done, the veteran's 
claims file was reviewed as well as other medical evidence.  
Accordingly, the diagnosis was not based solely on the 
veteran's history.  The Board acknowledges that the VA 
outpatient treatment records show numerous diagnoses and 
treatment for PTSD.  However, such diagnoses are based on a 
history from the veteran.  Moreover, these records do not 
show that the diagnosis of PTSD was based on any psychometric 
test results.

After a review of the evidence, the Board finds that the 
veteran's claim fails as the preponderance of the evidence 
does not show that he has PTSD, in accordance with current 
DSM-IV criteria, caused by his military service.  In 
addition, the RO has taken the appropriate action to try to 
obtain verification of the veteran's alleged stressors.  The 
evidence shows that his stressors could not be verified.  
Therefore, even if the veteran were to have a current 
diagnosis of PTSD, his claim would be denied as there is no 
credible supporting evidence that any of the claimed 
inservice stressors actually occurred

In view of the above, the Board concludes that a 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD.  38 C.F.R. § 3.304(f).  The 
Board has considered the doctrine of reasonable doubt.  
However, as the evidence does not show that the veteran 
presently has a diagnosis of PTSD consistent with either the 
current version or former version of 38 C.F.R. § 3.304(f), 
there can be no reasonable doubt.


ORDER

Service connection for PTSD is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

